        Case 1:20-cv-22479-UU Document 3 Entered on FLSD Docket 06/16/2020 Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    SouthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Florida

                      MEGAN FRASER
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:20-cv-22479-UU
           ENVIRONMENTAL TRACING, LLC,                             )
              a Florida Profit Corporation                         )
                            Defendant
                                                                   )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ENVIRONMENTAL TRACING, LLC
                                         c/o Registered Agent
                                         Corporation Service Company
                                         1201 Hays Street
                                         Tallahassee, FL 32301



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:          CHARLES M. EISS, Esquire
                                            Law Offices of Charles Eiss, P.L.
                                            7951 SW 6th Street, Suite 112
                                            Plantation, FL 33324



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

                                                                                                 s/ C.Davis
Date:             06/16/2020
                                                                                       Signature of Clerk or Deputy Clerk
